Exhibit 10.1    

Execution Version






















AIRCRAFT PURCHASE AGREEMENT


Dated as of the ____ day of December, 2005


between


U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity, but solely as owner trustee
as Seller,


and


CORPORACIÓN YGNUS AIR, S.A.
as Buyer,




in respect of one McDonnell Douglas DC-8-73F Aircraft,
    bearing manufacturer’s serial number 46133 with  
Spanish registration mark EC-IGZ equipped with
four CFM International, Inc. 56-2C1 engines bearing manufacturer's
serial numbers 692514, 692542, 693444 and 692506




--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Heading
 
Page Number
       
ARTICLE 1: DEFINITIONS
 
1
ARTICLE 2: AGREEMENT TO SELL AND PURCHASE
3
 
2.1
Agreement to Sell and Purchase
3
 
2.2
Purchase Price
3
 
2.3
Security Deposit
3
 
2.4
Commitment Fee
3
 
2.5
Lease Payments
4
 
2.6
Balance
4
ARTICLE 3: CLOSING AND DELIVERY
4
 
3.1
Buyer’s Conditions Precedent
4
 
3.2
Buyer’s Closing Deliveries
4
 
3.3
Seller’s Conditions Precedent
4
 
3.4
Seller’s Closing Deliveries
5
 
3.5
Lease Termination
5
 
3.6
Warranty Bill of Sale
5
 
3.7
Risk of Loss Prior to Closing
5
 
3.8
Risk of Loss after Closing
5
ARTICLE 4: REPRESENTATIONS, WARRANTIES & LIMITATIONS
5
 
4.1
Representations and Warranties of Seller
5
 
4.2
Representations and Warranties of Buyer
6
 
4.3
Disclaimer
6
ARTICLE 5: RESERVED RIGHTS
 
7
ARTICLE 6: THIRD PARTY WARRANTIES
7
ARTICLE 7: TAXES
 
7
ARTICLE 8: ESCROW
 
8
ARTICLE 9: NOTICES
 
8
ARTICLE 10: INDEMNIFICATION
9
 
10.1
Buyer
9
 
10.2
Seller
10
ARTICLE 11: INSURANCE
 
10
 
11.1
Minimum Coverages
10
 
11.2
Contents of Policies
10
 
11.3
Certificate of Insurance
10
ARTICLE 12: FURTHER ASSURANCES
11
ARTICLE 13: MISCELLANEOUS
 
11
 
13.1
Time is of the Essence
11
 
13.2
Confidentiality
11
 
13.3
Binding Effect
11
 
13.4
Transaction Costs and Expenses
11
 
13.5
Entire Agreement
11
 
13.6
Amendments
11
 
13.7
Assignment
12
 
13.8
Headings and References
12
 
13.9
Counterparts
12
 
13.10
Non-Waiver
12
 
13.11
Survival of Representations and Warranties
12
 
13.12
Invalid Provisions
12
 
13.13
Currency
12
 
13.14
Governing Law
12
     
 
EXHIBIT A: WARRANTY BILL OF SALE
 

 
 

--------------------------------------------------------------------------------


AIRCRAFT PURCHASE AGREEMENT


This AIRCRAFT PURCHASE AGREEMENT dated as of the ______day of December 2005, is
between U.S. Bank National Association, a national banking association, not in
its individual capacity, but solely as owner trustee, ("Seller"), and
Corporación Ygnus Air, S.A. a corporation formed under the laws of
Spain, formally known as Cygnus Air, S.A (“Buyer”).


WHEREAS, Seller owns the Aircraft that are the subject matter of this Agreement;
and


WHEREAS, Buyer desires to purchase the Aircraft from Seller, and Seller is
willing to sell the Aircraft to Buyer, on the terms and subject to the
conditions set forth in this Agreement;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants of the parties set forth herein, and for other good and
valuable consideration the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE 1: DEFINITIONS


The following terms shall have the following respective meanings for all
purposes of this Agreement:


"Agreement" means this Aircraft Purchase Agreement.


"Aircraft" means, collectively, the Airframes, the Engines and the Aircraft
Documents applicable thereto.


"Aircraft Documents" means all logs, manuals, data and inspection, modification,
maintenance and overhaul records in Seller’s possession associated with
Airframes and Engines.


"Airframes" means one McDonnell Douglas DC-8-73F airframe bearing manufacturer's
serial number 46133, with Spanish registration mark EC-IGZ, together with any
and all avionics, appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (excluding
engines) incorporated therein, installed thereon, and attached thereto.


“Applicable Law" means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority.


"Balance" has the meaning set forth in Article 2.6 hereof.


“Basic Rent” has the meaning set forth in the Lease.

“Buyer Indemnitees” has the meaning set forth in Article 10.2 hereof.


“Closing” means the purchase by Buyer of the Aircraft from Seller as
contemplated in the Agreement.


"Closing Date" means the date on which all of the actions described in Article 3
shall have been taken, which shall be on or before December 15, 2005, or such
other date as the parties may mutually agree in writing.


“Commitment Fee” has the meaning set forth in Section 2.4 hereof.


“Dollar” or “$” means the lawful currency of the United States of America.


"Effective Date" means the date of this Agreement.


“Engine" means those certain CFM International, Inc. 56-2C1 engines bearing
manufacturer’s serial numbers 692514, 692542, 693444 and 692506, together with
any and all avionics, appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature incorporated in,
installed on, and attached to, either such engine.


“IATS” means Insured Aircraft Title Services, P.O. Box 19527, Oklahoma City,
Oklahoma, 73144, telephone (405) 681-6663 and facsimile (405) 681-9299


“Incumbency Certificate” means that certificate executed, notarized and
apostilled by Seller’s officer confirming that the signatory thereto has the
authority to execute the Warranty Bill of Sale.


“Lease” means that Lease Agreement dated June 28, 2002 between Buyer and Seller
as amended by Amendment Number One to Lease Agreement dated December 1, 2004,
with respect to the Aircraft.


“Maintenance Reserves” has the meaning set forth in the Lease.
 
“Non-Applied Basic Rent Amount” has the meaning set forth in Article 2.5 hereof.


"Purchase Price" has the meaning set forth in Article 2.2 hereof.


“Rent Date” has the meaning set forth in the Lease.


"Security Deposit" has the meaning set forth in Article 2.3 hereof.


"Seller Indemnitees" means Seller and its officers, directors, shareholders,
managers, governors, members, employees, agents, contractors, affiliated
companies, lenders, successors, and permitted assignees.


"Taxes" means all taxes, duties, levies, imposts, or fees of any kind which may
be assessed or levied against a party by any Taxing Jurisdiction as a result of
the sale, transfer or delivery of the Aircraft to Buyer, or the registration,
ownership or use of the Aircraft by Buyer after delivery; provided, however,
that "Taxes" shall not include (i) any tax that would not have been imposed but
for the gross negligence or willful misconduct of Seller; (ii) any tax that
would not have been imposed but for the inaccuracy of any representation of
Seller in Article 4.1 hereof; (iii) any capital gains, sales, gross receipts,
income or other similar taxes applicable to Seller; or (iv) any taxes, duties or
fees assessed or levied by the United States federal, state, or local taxing
authority or any of its governmental authorities, including, without limitation,
those relating to the export of the Aircraft, formalization of the sale, notary
and register fees, and employment, which taxes, duties and fees shall be the
sole responsibility of Seller.


"Taxing Jurisdiction" means any federal, state, county, local, airport,
district, foreign, or governmental agency thereof or therein that imposes Taxes.


“Warranty Bill of Sale” means a notarized and apostilled Warranty Bill of Sale
substantially in the form of Exhibit A.


ARTICLE 2: AGREEMENT TO SELL AND PURCHASE


2.1 Agreement to Sell and Purchase. Seller agrees to sell and deliver the
Aircraft to Buyer. Buyer agrees to purchase and accept delivery of the Aircraft
from Seller in accordance with and subject to the terms and conditions set forth
in this Agreement.
 
2.2 Purchase Price. The purchase price for the Aircraft shall be $3,150,000 (the
"Purchase Price"). The full amount of the Purchase Price is due from Buyer and
payable at Closing.


2.3 Security Deposit. Pursuant to the terms of the Lease, Buyer deposited to
Seller, and Seller acknowledges receipt from Buyer of, the amount of $330,000
(the “Security Deposit”). The Security Deposit shall be applied towards the
Purchase Price at Closing. In the event the conditions in Sections 3.1 and 3.3
are not met and this transaction fails to close, the Security Deposit shall
remain subject to the terms and conditions of the Lease.


2.4 Commitment Fee. Seller currently holds certain Airframe “C” Check Reserves
in the amount of $221,746.06 that would have been reimbursable to Buyer pursuant
to the Lease, (the “Commitment Fee”). The parties acknowledge that Seller shall
have no obligation to pay or reimburse the Commitment Fee to Buyer, but Seller
shall apply the Commitment Fee towards the Purchase Price at Closing.
Notwithstanding the foregoing, (i) in the event this transaction fails to close
due to Buyer, the parties acknowledge that Seller shall have no obligation to
pay or reimburse the Commitment Fee to Buyer under the Lease and (ii) in the
event Seller fails to meet the conditions in Section 3.1, directly resulting in
the failure of this transaction to close, the Commitment Fee shall remain
subject to the terms and conditions of the Lease.


2.5 Lease Payments. Buyer has paid to Seller, pursuant to the terms of the
Lease, the Basic Rent for December, 2005, as due and payable on the Rent Date.
The Basic Rent for December shall be prorated per diem up to and including the
Closing Date and any Basic Rent not applied for December pursuant to the Lease
(the “Non-Applied Basic Rent Amount”) shall be applied towards the Maintenance
Reserves per Section 3.3(b). In the event the conditions in Article 3 are not
met and this transaction fails to close, the Basic Rent shall remain subject to
the terms and conditions of the Lease.


2.6 Balance. At Closing, Buyer shall pay to Seller via wire transfer the balance
of the Purchase Price in the amount of $2,598,253.94 (the "Balance"). Payment
shall be made to the following account:


Bank: Wilmington Trust Company
Address: Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-001
ABA #: 031100092   
Acct. #: 068985-000.1
Attn: Paul D. Kopp
Ref: AFG Investment Trust D 


ARTICLE 3: CLOSING AND DELIVERY


3.1 Buyer's Conditions Precedent. Buyer's obligation to purchase and accept
delivery of the Aircraft from Seller shall be subject to the satisfaction of
each of the following conditions:
    a.  Seller having delivered the Warranty Bill of Sale.


b.      Seller having delivered the Incumbency Certificate.


3.2   Buyer's Closing Deliveries. Upon satisfaction of the conditions set forth
in Article 3.1 hereof, Buyer shall pay the Balance of the Purchase Price by wire
transfer in immediately available funds to an account designated by Seller in
Article 2.6.


3.3   Seller's Conditions Precedent. Seller's obligation to sell and deliver the
Aircraft to Buyer shall be subject to the satisfaction of each of the following
conditions:
          a.        Buyer having delivered to Seller a report on the Aircraft in
the form set out in Schedule 6 of the Lease for the period December 1, 2005, to
the Closing Date. 
 
          b.        Buyer having paid, and Seller having received all
maintenance reserves “Maintenance Reserves” due and payable up to and including
the Closing Date as set forth in the Lease. In the event that Engine 692506 has
been removed off-wing due to a life limited part limiter, Maintenance Reserves
for such engine shall not be due from the point in time when such engine was
removed off-wing.


c. Buyer having paid, and Seller having received all basic rent “Basic Rent”
payments due and payable up to and including the Closing Date as set forth in
the Lease.


d. Buyer having paid, and Seller having received, the Security Deposit, the
Commitment Fee and the Balance in full.


e. Buyer shall have delivered to Seller the Certificate of Insurance in
accordance with Article 10.3 hereof.


f. Seller shall have received satisfactory Seller’s board resolutions with
respect to the due authorization of the transaction contemplated by this
Agreement.


3.4 Seller's Closing Deliveries. Upon satisfaction of the conditions set forth
in Article 3.3 hereof, Seller shall execute and deliver the Warranty Bill of
Sale to Buyer.


3.5 Lease Termination. Buyer and Seller agree that upon the transfer of Seller’s
right, title and interest in and to the Aircraft, the Lease shall terminate and
shall be of no further force and effect.
 
3.6 Warranty Bill of Sale. The Warranty Bill of Sale is intended to supplement
the provisions of this Agreement. To the extent that any of the provisions
contained in the Warranty Bill of Sale are inconsistent with or contrary to the
provisions of this Agreement or in the event of a disagreement related to this
transaction, the provisions of this Agreement shall govern. The Warranty Bill of
Sale is incorporated into this Agreement and the rights and obligations
thereunder are not separate from this Agreement and the documents are one and
the same. Buyer shall be entitled to have this Agreement duly notarized,
apostilled, translated into Spanish and validly filed under the laws of the
State of Registration, including without limitation, with the Aviation
Authorities and any other applicable Governmental Entities and non-governmental
authorities.


3.7 Risk of Loss Prior to Closing. If the Aircraft shall be destroyed or damaged
beyond economic repair prior to the Closing Date, then upon written notice
thereof from either party hereto to the other party hereto, this Agreement shall
terminate and the terms of the Lease shall govern the loss.


3.8 Risk of Loss after Closing. Risk of loss of the Aircraft shall pass from
Seller to Buyer upon the Closing Date.


ARTICLE 4: REPRESENTATIONS, WARRANTIES & LIMITATIONS


4.1 Representations and Warranties of Seller. Seller hereby represents and
warrants as of the Effective Date and the Closing Date as follows:


a.  Seller is the owner of the Aircraft and the execution and delivery of the
Warranty Bill of Sale shall convey to Buyer all right, title and interest in and
to the Aircraft, free of any and all liens, claims, encumbrances or rights of
others.


b.  Seller is a national banking association organized and validly existing
under the laws of the United States of America, possessing perpetual existence
as a legal entity, with the capacity to sue and be sued in its own name, and
with full power and legal right to carry on its business as currently conducted
and to execute, deliver and perform its obligations arising under this Agreement
and the Warranty Bill of Sale.


c.  The execution, delivery, and performance by Seller of this Agreement and the
Warranty Bill of Sale have been duly authorized by all necessary action on
behalf of Seller and do not conflict with or result in any breach of any of the
terms or constitute a default under any document, instrument, or agreement to
which Seller is a party.


d.  This Agreement and, upon the execution and delivery thereof, the Warranty
Bill of Sale have been duly executed, delivered and apostilled by Seller and
constitute the legal, valid, and binding obligations of Seller enforceable
against Seller in accordance with its respective terms.


e.  Seller has not incurred any broker or finder’s fees related to this
transaction for which Buyer would be responsible.


4.2 Representations and Warranties of Buyer. Buyer hereby warrants as of the
Effective Date and the Closing Date as follows:


a.  Buyer is a corporation organized and validly existing under the laws of
Spain, possessing perpetual existence as a legal entity, with the capacity to
sue and be sued in its own name, and with full power and legal right to carry on
its business as currently conducted, and to execute, deliver and perform the
provisions of this Agreement.


b.  The execution, delivery, and performance by Buyer of this Agreement has been
duly authorized by all necessary action on behalf of Buyer and do not conflict
with or result in any breach of any of the terms or constitute a default under
any document, instrument, or agreement to which Buyer is a party.


c.  This Agreement has been duly executed and delivered by Buyer and constitutes
the legal, valid, and binding obligations of Buyer enforceable against Buyer in
accordance with its terms.


d.  Buyer has not incurred any broker or finder fee for which Seller would be
responsible.


4.3 DISCLAIMER. BUYER ACKNOWLEDGES THAT IT IS THE LESSEE AND SOLE OPERATOR OF
THE AIRCRAFT AND AS SUCH THERE WILL BE NO TECHNICAL CONDITIONS TO CLOSE THIS
TRANSACTION WHATSOEVER. THE AIRCRAFT IS BEING SOLD HEREUNDER ON A COMPLETELY "AS
IS" "WHERE IS" AND "WITH ALL FAULTS" BASIS, SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE 4.1 HEREOF. SELLER'S EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN ARTICLE 4.1 HEREOF ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER, EXPRESS OR IMPLIED OR
ARISING BY OPERATION OF LAW OR IN EQUITY, AND SELLER HAS NOT MADE, AND BUYER
HEREBY WAIVES, RELEASES, DISCLAIMS, AND RENOUNCES ALL EXPECTATION OF OR RELIANCE
UPON, ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER (OTHER THAN THOSE SET FORTH
IN ARTICLE 4.1 HEREOF), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF,
INCLUDING, WITHOUT LIMITATION, REPRESENTATIONS AND WARRANTIES AS TO THE
AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR USE OF THE AIRCRAFT, AND ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE).
BUYER HEREBY WAIVES ANY AND ALL RIGHTS, CLAIMS, AND REMEDIES OF BUYER AGAINST
SELLER, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW OR IN EQUITY, ARISING
FROM ANY SUCH REPRESENTATION OR WARRANTY (OTHER THAN THOSE SET FORTH IN ARTICLE
4.1 HEREOF), OR FOR ANY LIABILITY, CLAIM, OR REMEDY FOR LOSS OF OR DAMAGE TO THE
AIRCRAFT, FOR LOSS OF USE, REVENUE, OR PROFIT WITH RESPECT TO THE AIRCRAFT, OR
FOR ANY OTHER INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
WHATSOEVER.
ARTICLE 5: RESERVED RIGHTS


With the exception of the Commitment Fee as described in Section 2.4, the Lease
shall remain in full force and effect (i) until the Closing and (ii) in the
event this transaction fails to Close.
ARTICLE 6: THIRD PARTY WARRANTIES


To the extent that any warranties from manufacturers, service providers, or
suppliers are still in effect with respect to the Aircraft (to the extent that
such rights are assignable and are not extinguished as a result of this
Agreement), such warranties and all rights thereunder shall without further
action be irrevocably assigned to Buyer effective as of Closing. 
ARTICLE 7: TAXES


Buyer shall be responsible for, shall defend, indemnify and hold harmless Seller
against, and shall pay promptly when due or on demand any and all Taxes of any
kind or nature whatsoever assessed or levied by any Taxing Jurisdiction. The
amount of any payment to be made by Buyer to Seller hereunder, including,
without limitation, payments in respect of the Security Deposit, the Commitment
Fee and the Balance, shall be net to Seller of any and all Taxes for which Buyer
is or may be responsible.


ARTICLE 8: ESCROW


IATS shall serve as escrow agent for the transaction contemplated herein and
Seller, Buyer and IATS shall enter into a separate escrow agreement subject to
the terms in this Article 8. Seller shall deliver to IATS an original executed,
notarized and apostilled Warranty Bill of Sale. IATS shall hold the Warranty
Bill of Sale in escrow and not release it until such time as it receives the
funds necessary to consummate the transaction and to comply with these escrow
instructions, including, but not limited to, the following:


a. On behalf of Seller receipt of all Maintenance Reserves due and payable up to
and including the Closing Date as set forth in the Lease minus the Non-Applied
Basic Rent Amount.
  
b. Receipt of the Balance of the Purchase Price on behalf of Seller in the
amount of $2,598,253.94.


c. IATS shall confirm receipt of Maintenance Reserves and the Balance with
Seller as soon as these funds have been deposited with IATS. The Maintenance
Reserves and Balance should be distributed in its entirety in accordance with
the wiring instructions set forth in Section 2.6. IATS shall provide Seller with
a federal reference number for the wire transaction immediately upon
availability.


d. Upon initiation of the wire transfer, IATS shall be further instructed to
date the Warranty Bill of Sale as of the Closing Date and to deliver the
Warranty Bill of Sale to Buyer.


Buyer shall be responsible for any cost and expenses related to or resulting
from IATS and this Article 8. Invoices from IATS can be sent directly to Buyer
at the address provided in Article 9 hereof. 
                          ARTICLE 9: NOTICES


All communications and notices hereunder shall be in writing and shall be deemed
made (i) when delivered by hand, or (ii) three calendar days after being sent by
overnight courier, or (iii) when transmitted by means of facsimile or other wire
transmission (with request for assurance of receipt in a manner typical with
respect to communications of that type and followed promptly with the original
thereof) in each case at the address set forth below:
 
If to the Seller:                                U.S. Bank National Association,
as Owner Trustee
60 Livingston Avenue
EP-MN-WS3C
St. Paul, MN 55107-2292
United States of America
Attn: Corporate Trust Department
Fax: +1 (651) 495-3918
Telephone No.: +1 (651) 495-8097


with copies to:  
Equis Financial Group L.P.
1050 Waltham Street
Lexington, MA 02421
United States of America
Attn: Wayne Engle
Phone: +1 (781) 676-0020
Fax: +1 (781) 676-0059
 
                  and:
Mr. Max Bachrach
Sigma Aircraft Management
Executive Vice President
232 East 50th Street
New York, NY 10022
United States of America
Worldfax.: +1 (212) 752-9801
Telephone.: +44 207 259 6600
 
and:
Kevin J. Johnson, Esq.
Fafinski, Mark & Johnson, P.A.
6600 City West Parkway, Suite 300
Minneapolis, Minnesota 55344
United States of America
Telephone: +1 (952) 995-9500
Telefax: +1 (952) 995-9577


If to the Buyer:                                Corporación Ygnus Air, S.A. 
                                                Mr. Alvaro Macarron de Vicente
Terminal de Aviaciion General, 2a planta
Aeropuerto de Madrid-Barajas
28042- Madrid  
Spain
Telefax: + 34 91 746 13 83
Telephone: + 34 91 746 13 81


ARTICLE 10: INDEMNIFICATION


10.1 Buyer. Buyer shall release, indemnify, reimburse, defend and hold harmless
all Seller Indemnitees on demand, from and against any and all claims, damages
(whether direct, indirect, incidental, special or consequential), losses,
charges, fees, liabilities, obligations, demands, suits, judgments, actions and
other legal proceedings (whether civil or criminal), penalties, fines,
sanctions, and any reasonable costs, expenses and attorneys' fees imposed on the
Seller Indemnitees or asserted against, or suffered or incurred by Seller
Indemnitees, which in any way may result from, arise out of, or are in any
manner related to (a) a breach of any agreement, representation or warranty by
Buyer under this Agreement, and (b) any event occurring related to the use of or
operation of the Aircraft under the Lease or after Closing, including, without
limitation, any injury to or death of any person, and for any loss of, damage
to, or destruction of any property whatsoever, in any manner, arising out of the
possession, delivery, non-delivery, ownership, condition, maintenance, lease,
disposition, operation or use of the Aircraft.


10.2 Seller. Seller shall release, indemnify, reimburse, defend and hold
harmless Buyer and Buyer's officers, directors, shareholders, managers,
governors, members, employees, agents, contractors, affiliated companies,
lenders, successors, and permitted assignees ("Buyer Indemnitees") on demand,
from and against any and all claims, damages (whether direct, indirect,
incidental, special or consequential), losses, charges, fees, liabilities,
obligations, demands, suits, judgments, actions and other legal proceedings
(whether civil or criminal), penalties, fines, sanctions, and any reasonable
costs, expenses and attorneys' fees imposed on the Buyer Indemnitees or asserted
against, or suffered or incurred by Buyer Indemnitees, which in any way may
result from, arise out of, or are in any manner related to a breach of any
agreement, representation or warranty by Seller under this Agreement.
ARTICLE 11: INSURANCE


11.1 Minimum Coverages. For a period of two years commencing on the Closing
Date, Buyer shall, at its sole expense, maintain or cause its lessees or
successors to maintain, with a reputable insurer in a leading insurance market
aircraft third-party legal liability insurance covering the Seller Indemnitees
as additional insureds to the same extent that Buyer or its successors are
covered on such policies.


11.2 Contents of Policies. All insurance coverage under Article 11.1 hereof
shall be endorsed: (i) to name all Seller Indemnitees as additional insureds
thereunder; (ii) to expressly provide that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured and shall waive, any right of subrogation
of the insurers against each additional insured; (iii) to expressly provide
that, in respect of the respective interests of each additional insured in such
policies, the insurance shall not be invalidated by any action or inaction of
any Buyer Indemnitee or any other third party and shall insure the respective
interests of the additional insureds, as they appear, regardless of any breach
or violation of any warranty, declaration or condition contained in such
policies by any Buyer Indemnitee or any other third party; (iv) to expressly
provide that such insurance shall be primary without any right of contribution
from any other insurance which is carried by any additional insured; (v) to
expressly waive any right of subrogation against Seller Indemnitees; and (vi) to
expressly cover the contractual liability to each of the additional insureds
assumed by Buyer in Article11.1 hereof.


11.3 Certificate of Insurance. Buyer shall, upon Seller’s request, provide
Seller with a certificate of insurance from time to time (but not more than once
per year) prior to the date two years after the Closing Date.
ARTICLE 12: FURTHER ASSURANCES


The parties will accommodate reasonable requests for additional documentation to
facilitate the purchase and sale of the Aircraft. Each party shall execute all
documents and do all other things that may be reasonably requested by the other
party in order to fully and adequately document the purchase and sale of the
Aircraft, whether prior to, in connection with, or subsequent to Closing.

ARTICLE 13: MISCELLANEOUS


13.1 Time is of the Essence. Unless stated expressly to the contrary herein,
time shall be of the essence for all events contemplated hereunder.


13.2 Confidentiality. Each party hereto agrees that it will treat the Purchase
Price as privileged and confidential and will not, without the prior written
consent of the other, disclose such Purchase Price to any third party, except
for disclosure to its lenders or other funding sources, attorneys, auditors or
its successors or permitted assigns and as may be required by applicable law or
governmental regulations or as may be necessary to effect the transactions
contemplated hereby, in which case the party so disclosing shall use good faith
efforts to limit disclosure to such third parties on a need-to know basis. In
connection with any such disclosure the party making such disclosure shall
request and use its best efforts to obtain confidential treatment of such
information.
 
13.3 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon each of the parties hereto and their respective successors and permitted
assigns.


13.4 Transaction Costs and Expenses. Whether or not the transaction contemplated
hereby is consummated, each of Seller and Buyer shall bear and be responsible
for its own costs and expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement, and any other agreements,
documents and instruments relating hereto, and neither Seller nor Buyer shall
have any right of reimbursement or indemnity for such costs and expenses as
against each other.


13.5 Entire Agreement. This Agreement constitutes, on and as of the Effective
Date, the entire agreement of the parties hereto with respect to the subject
matter hereof, and all prior or contemporaneous understandings or agreements,
whether written or oral, between the parties hereto with respect to the subject
matter hereof are hereby superseded in their entirety.


13.6 Amendments. No provision of this Agreement may be amended, changed, waived
or discharged orally, but only by an instrument in writing specifying the
provision intended to be amended, changed, waived or discharged and signed by
the party against whom enforcement of such amendment, change, waiver or
discharge is sought and no provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the party against whom enforcement of such agreement is sought.


13.7 Assignment. Buyer may assign its rights and delegate its obligations under
this Agreement to any affiliate of Buyer (or any trust of which any of them is a
beneficiary); provided, however, that Buyer shall guaranty, in writing in a form
acceptable to Seller, the full and timely performance by any such assignee of
all of Buyer's obligations arising under this Agreement. Except as otherwise
provided herein, neither party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other party.


13.8 Headings and References. The division of this Agreement into Articles, and
the insertion of headings, are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.


13.9 Counterparts. This Agreement may be fully executed in any number of
separate counterparts by each of the parties hereto, all such counterparts
together constituting but one and the same instrument. Copies of this Agreement
and the documents to be delivered hereunder, transmitted by facsimile, shall be
deemed to be and treated the same as executed originals; provided that the
original of any document delivered by facsimile transmission shall, upon
request, also be delivered by mail or private delivery service.


13.10 Non-Waiver. Any failure at any time of either party to enforce any
provision of this Agreement shall not constitute a waiver of such provision or
prejudice the right of such party to enforce such provision at any subsequent
time.


13.11 Survival of Representations and Warranties. The representations and
warranties herein of each party hereto shall survive the execution and delivery
of, and the consummation of the transactions contemplated by, this Agreement.


13.12 Invalid Provisions. If any provision of this Agreement is or becomes void
or unenforceable by force or operation of law, the other provisions shall remain
valid and enforceable.


13.13 Currency. All prices, amounts and payments referred to herein shall be in
United States Dollars.


13.14 Governing Law. This Agreement shall in all respects, including all matters
of construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the State of New York, as would be
applicable to contracts entered into in that state between citizens of that
state and to be performed wholly within that state, without reference to any
rules governing conflicts of laws. The parties consent to service of process by
mail courier or hand delivery, at their regular business address from time to
time.

[Signature Page Follows]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Aircraft Purchase Agreement to
be executed by their duly authorized representatives as of the Effective Date.


BUYER:
 
                     CORPORACIÓN YGNUS AIR, S.A.
 
By:  _____________________
Print: _____________________
Title: _____________________
 
 
By:  _____________________
Print: _____________________
Title: _____________________

                              




SELLER:


U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity, but solely as owner trustee


By:  _____________________
Print: _____________________
Title: _____________________




--------------------------------------------------------------------------------



EXHIBIT A


INTERNATIONAL AIRCRAFT BILL OF SALE (Commercial)


KNOW ALL MEN BY THESE PRESENTS that the undersigned, U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity, but solely as owner trustee
(hereafter the “Seller”) is the owner of full beneficial title to that certain
McDonnell Douglas DC-8-73F Aircraft with Spanish registration mark EC-IGZ
(hereafter the “Aircraft”), Manufacturer’s Serial Number 46133, together with
four CFM Internal, Inc. 56-2C1 engines bearing Manufacturer's Serial Numbers
692514, 692542, 693444 and 692506, respectively.


Seller has received from CORPORACIÓN YGNUS AIR, S.A. (hereafter the “Buyer”) the
sum of US $3,150,000 which constitutes full payment due from Buyer for the
purchase of the Aircraft.


Seller therefore, does this _____ day of December, 2005, grant, convey,
transfer, bargain and sell, deliver and set over all of their rights, title and
interest in and to the above described Aircraft to Buyer.


Seller hereby warrants to aforesaid Buyer, their successors and assigns, that
there is hereby conveyed to said Buyer good and marketable title to the
aforesaid Aircraft.


IN WITNESS WHEREOF, the undersigned, Seller execute this document in the above
mentioned date.


Receipt of Conformity:            Signature of the Seller:
Corporación Ygnus Air, S.A.                 U.S. Bank National Association, not
in its individual capacity but solely as owner trustee


By:____________________           By:_______________________
Name:          Name:
Title:             Title:




I_____________Public Notary of the State of ___________________ Certify that
___________________; as representative of the Seller, can and is authorized to
sell the Aircraft previously described.


In witness whereof, I sign this reason in the City of _____________________ on
___________, 2005.


___________________________
Signature and Stamp of Notary





